Citation Nr: 1341617	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  08-03 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for recurrent bronchitis.   

2.  Entitlement to service connection for a respiratory disorder as a result of mycobacterium szulgai.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.  

In March 2009 the Veteran testified at a hearing conducted at the RO by a Decision Review Officer (DRO); a copy of the transcript is associated with the claims file.

In February 2012 the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge; a copy of the transcript is associated with the claims file.  

The Veteran's claims were previously before the Board and remanded in May 2012.  As all directed development has been conducted, as will be discussed in greater detail below, the claims are properly before the Board at this time.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Recurrent bronchitis is attributable to service.  

2.  Respiratory disorder as a result of mycobacterium szulgai was not manifest in service.  


CONCLUSIONS OF LAW

1.  Recurrent bronchitis was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).   

2.  Respiratory disorder as a result of mycobacterium szulgai was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In regard to the claim for service connection for recurrent bronchitis, the action taken herein below is favorable to the Veteran, and therefore a discussion of VCAA is not required at this time.  

In regard to the claim for service connection for a respiratory disorder as a result of mycobacterium szulgai, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a January 2007 letter, prior to the initial adjudication of the claim in July 2007.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records, and private treatment records relating to a respiratory disorder.  In addition, the Veteran was provided with a VA examination in September 2009.  As the examination included a review of the pertinent medical history, clinical findings, diagnoses, and was supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim.

As directed in the May 2012 Board remand, the RO requested authorization identifying the names and addresses of all providers who treated him for his respiratory disorders, especially in the 1970s.  The RO provided the Veteran with the proper authorization and notification letter.  The Veteran provided all available treatment records, including from the 1970s.  Therefore, the RO has complied with the directives contained in the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2012).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the type of evidence that was needed to substantiate the claim was addressed.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

Legal Principles

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he has a respiratory disorder that was incurred in service, to include as a result of mycobacterium szulgai and/or exposure to herbicides or toxic gas.  

The Veteran's service treatment records show that the Veteran had a normal respiratory system upon enlistment in July 1969.  During service he complained of chest pains in October 1969 and chest pains with coughing in November 1970.  Upon separation in May 1971, the Veteran marked "yes" and "no" for shortness of breath in the report of medical history.  He denied tuberculosis, soaking sweats, asthma, pain or pressure in chest, and chronic cough.  On clinical evaluation, it was noted that his respiratory system was normal.  

The Veteran testified at the February 2012 hearing that he marked "no" after marking "yes" in regard to shortness of breath because he was told that if he marked "yes" he would have to be treated for the condition and it would delay his separation from service.

The Veteran also testified that during basic training he was exposed to tear gas during a training exercise.  He reported that, during a training exercise, the room was filled with gas and he was required to put on his gas mask as quickly as possible.  He indicated that he was unable to put on the mask and he had to be carried out of the room.  

The Veteran's post service private treatment records reflect continuous complaints of coughing and chest pain since separation.  The treatment records reflect numerous diagnoses relating to the complaints and hospitalization for coughing and chest pains from May 1973 through December 1992, including chest wall syndrome in May 1973, bronchopneumonia; coin lesion right lower lobe in February 1974, pneumonitis LLL with hemoptysis in November 1975, hemoptysis with possible bronchiectasis which may require hospitalization in May 1975, bronchiectasis and chronic bronchitis in June 1976, a history of bronchiectasis in June 1977, recurrent bronchitis in January 1978, bronchitis in December 1979, bronchiectasis in December 1980, severe recurrent bronchitis in December 1984, recurrent bronchitis with yearly exacerbations and possibly a bronchiectatic disease in January 1986, hemoptysis; hematuria, etiology unknown, probably viral in March 1988, acute bronchitis in March 1988, bronchiectasis and hemoptysis, and bronchitis in July 1989, and bronchitis in February, November, and December 1992. 

The Board notes that the February 1974 treatment record revealed that the Veteran had a positive cocci skin test, but blood tests showed that it was quiescent.  December 2005 private treatment records also noted a possible history of yellow fever with scar formation.  

In December 2005 the Veteran complained of fever and a cough with hemoptysis.  A computerized tomography (CT) scan revealed infiltrate in the left lower lobe and a nodular infiltrate in the right upper lobe.  He was subsequently referred to Dr. C.H., a pulmonary specialist and Dr. T.M., an allergist.  

Dr. C.H. performed a bronchoscopy with bronchoalveolar lavage (BAL), washings, and biopsy in December 2005.  He reported that the cytology and pathology were negative.  The smears were initially negative, but subsequently the culture was shown to be growing mycobacterium szulgai.  Dr. C.H. noted that no acid fast bacilli were seen on the concentrated smear.  In June 2006, the Veteran was diagnosed with a mycobacterium other than tuberculosis (MOTT) infection.  The organism was mycobacterium szulgai.  Dr. C.H. reported that it was an unusual organism that was often seen in people with impaired immune systems and the Veteran had no obvious immune suppression.  The treatment was a triple drug regimen of isoniazid, rifampin and ethambutol.  A CT scan from August 2006 revealed that the infiltrates had resolved.  

The treatment records from 2005 to 2006 also reflect diagnoses of borderline obstructive lung disease, reactive airway disease with exercise-induced bronchospasm (improved), perennial allergic rhinoconjunctivitis with seasonal exacerbation (improved), and pertussis syndrome with resolution status post oral macrolie antibiotic treatment.  

The Veteran established care at a VA facility in order to obtain medication in June 2006.  The Veteran reported that he had problems with his lungs since he returned from Vietnam, including yearly attacks of bronchitis that were treated with antibiotics.  The examiner noted a history of shortness of breath with exertion, chronic cough, hoarseness, and intermittent episodes of "bronchitis" since 1970.  The assessment was chronic cough, chronic hoarseness, recent diagnosis of mycobacterium szulgai, elevated blood pressure, and hyperlipidemia.  

The Veteran was referred to a VA pulmonary specialist in July 2006 for evaluation of a possible mycobacterium szulgai infection.  After a thorough review of the Veteran's medical history, the pulmonologist reported that there was a mycobacteria szulgai isolate with an indeterminate colony count.  The Veteran's chest X-ray and CT scan were normal.  The pulmonologist noted that the criteria for an infection with nontuberculosis mycobacteria generally included demonstration of infiltrate or parenchymal disease, although in some cases bronchiectasis may be the only finding.  There also must be multiple isolates of the organism, a positive smear, or significant number of colonies on the culture of a single isolate.  The pulmonologist reported that, in this case, there was no evidence of parenchymal disease, only a single isolate with a smear that was negative, and the colony count was not reported.  With minimal radiographic changes and a single smear negative isolate, the pulmonologist opined that a diagnosis was not established.  He further noted that the Veteran may have early bronchiectasis, but it was not a clinically significant chronic disease.  

The pulmonologist also recommended that the Veteran stop his current treatment regimen and if the Veteran became symptomatic, he recommended performing a re-culture and potentially a bronchoscopy.   

The Veteran was afforded a VA examination in September 2009.  After a careful and thorough review of the Veteran's medical history, including his treatment records from Dr. C.H., the examiner reported that the Veteran had a chronic nonproductive cough with recurrent episodes of bronchitis, many of which were accompanied by hemoptysis.  He noted that it was not clear whether the Veteran had additional respiratory disorders. 

In regard to the mycobacterium szulgai, the examiner noted a diagnosis was doubtful in the absence of any pulmonary infiltrates or significant abnormalities on X-rays or CT scans.  He noted that the infiltrates the Veteran exhibited in 2005 cleared before the antimycobacterial therapy was started in June 2006.  The examiner further noted that all reported cases of mycobacterium szulgai were similar to tuberculosis, with X-ray findings ranging from nodular disease, infiltrates, to cavitation, and constitutional symptoms.  No reported cases were manifested by intermittent symptoms nor hemoptysis and bronchitis alone.  

The examiner concluded that it was less likely as not that the Veteran's current respiratory disorders began in service, either as a result of service or as a result of mycobacterium szulgai.  The examiner noted that whether or not the mycobacterium was a truly significant pathogen, it certainly would not have been causing cough and hemoptysis for years without symptoms of chronic infectious disease and without chest X-ray abnormalities.  In regard to the tear gas exposure, the examiner reported that the development of chronic pulmonary disease would not only be unlikely, but it was not supported by the Veteran's service treatment records.

The Veteran sought treatment from Dr. R.C. in July 2010.  In a June 2011 letter, Dr. R.C. stated that a bronchoscopy was performed in September 2010 which did not produce the pathogen for mycobacterium szulgai.  He further indicated that he could not establish the exact mechanism for the Veteran's recurrent severe cough and dyspnea, but opined that the onset was his military exposures.  He stated that he was, "compelled to conclude that these exposures produced, or at least set the stage for, his respiratory illness."  

In regard the recurrent respiratory disorder, the most probative and recent evidence establishes that the Veteran has recurrent bronchitis.  While the Board acknowledges that the Veteran has been diagnosed with multiple respiratory disorders, the September 2009 VA examiner reported that it was unclear specifically what respiratory disorders, if any, the Veteran suffered from aside from the recurrent bronchitis.  The Veteran's post-service treatment records also endorse numerous diagnoses of recurrent bronchitis.  As such, the Board finds that the Veteran has a current disability manifested by recurrent bronchitis.  

The Veteran's service treatment records show complaints of coughing and chest pain.  Since separation from service, the Veteran has had recurrent episodes of bronchitis and respiratory illnesses documented in his post-service private treatment records on an annual basis.  The Veteran's private physician, Dr. R.C., also endorsed that the respiratory disorder had its onset with military exposures.  Dr. R.C. further noted that he was, "compelled to conclude that these exposures produced, or at least set the stage for, his respiratory illness."  This opinion is afforded great probative weight because he explained his conclusions based on an accurate characterization of the evidence of record and considered the Veteran's prior medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

The Veteran also testified in February 2012 that he began having respiratory issues while in service, immediately after service he continued to have the same respiratory issues, and they have continued for over forty years.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His statements are also credible as they are consistent with the post-service private treatment records from 1971 to June 2011 documenting recurrent bronchitis since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The evidence weighing against the claim is the September 2009 VA examination report.  The examiner opined that it was less likely as not that the Veteran's pulmonary disorder began in service.  This examination report is afforded low probative value, however, because the Veteran's post-service treatment records from 1971 to 1992 that show recurrent episodes of bronchitis since separation were not available for the examiner to review.  In addition, the rationale did not adequately address the Veteran's recurrent respiratory problems since service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Considering the record in sum, the Board finds that the lay and medical evidence in this case collectively weigh in favor of the Veteran's claim for service connection for recurrent bronchitis.  

In light of the Board granting the claim for recurrent bronchitis, a discussion of whether the Veteran is entitled to service connection on an alternate theory of entitlement, to include as a result of exposure to toxic gas, is unnecessary.  In any event, the Board notes that the Department of Defense confirmed in a May 2007 correspondence that the Veteran was not exposed to mustard gas in service. 

In regard to the respiratory condition as a result of mycobacterium szulgai, Dr. C.H. rendered a diagnosis of a MOTT infection based on culture that was shown to be growing mycobacterium szulgai from a December 2005 CT scan and bronchoscopy.  The Board acknowledges the existence of a MOTT infection in December 2005.  However, the evidence establishes that the infection resolved prior to the initiation of the claim in July 2006.  

The Board notes that service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board is also cognizant of the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

As noted above, the VA pulmonologist reported in July 2006 that a diagnosis of a mycobacterium szulgai infection could not be established because the chest X-ray and CT scan were normal, there was no evidence of parenchymal disease, only a single isolate with a smear that was negative, and the colony count was not reported.  He further noted that the Veteran may have early bronchiectasis, but it was not a clinically significant chronic disease.    

A CT scan from August 2006 also revealed that the infiltrates had resolved.  

The September 2009 VA examiner reported a diagnosis of a mycobacterium szulgai infection was doubtful in the absence of any pulmonary infiltrates or significant abnormalities on X-rays or CT scans.  He noted that the infiltrates the Veteran exhibited in 2005 cleared before the antimycobacterial therapy was started in June 2006.  

A June 2011 letter from Dr. R.C. further reported that the most recent bronchoscopy from September 2010 did not produce the mycobacterium szulgai pathogen.  Dr. R.C. also indicated that the Veteran's current symptoms, including recurrent coughing and shortness of breath, were unrelated to the mycobacterium szulgai.  

The Board has considered the Veteran's statements, and the October 2009 buddy statement, that state the Veteran currently has a mycobacterium szulgai infection.  As noted above, the Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  However, competence must be distinguished from probative weight.  The question of whether the Veteran has an extremely rare MOTT infection, or whether the infection has resolved, is a complex medical matter as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's lay assertions are therefore afforded less probative weight than the medical opinions and treatment records which were based on clinical findings as well as the Veteran's medical history.  

Thus, to the extent the Veteran asserts that he has a current mycobacterium szulgai infection that is related to service, his testimony is in conflict with the VA pulmonologist, VA medical examiner, and private treatment records.  The Board, therefore, finds the probative weight of the evidence is against the Veteran's claim.  

The Board also notes that 38 C.F.R. § 3.303 (b) is not in application in this case as the Veteran does not have any currently diagnosed disorder, other than recurrent bronchitis, that manifested to a compensable degree within one year of separation from service.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).\


ORDER

Service connection for recurrent bronchitis is granted.

Service connection for respiratory disorder as a result of mycobacterium szulgai is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


